     Case 2:18-cv-10045-ODW-FFM Document 12 Filed 04/04/19 Page 1 of 2 Page ID #:31




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    TERRY FABRICANT, individually                  )   Case No.
12    and on behalf of all others similarly          )
      situated,                                      )    2:18-cv-10045-ODW-FFM
13
                                                     )
14    Plaintiff,                                     )
                                                     )   NOTICE OF VOLUNTARY
15
      vs.                                            )   DISMISSAL OF ACTION WITH
16    STOYANOV & HYMAS d/b/a 411                     )   PREJUDICE AS TO PLAINTIFF
      LOCALS, and DOES 1 through 10,                 )   AND WITHOUT PREJUDICE AS
17
      inclusive, and each of them,                   )   TO THE PUTATIVE CLASS.
18
                                                     )
19    Defendant.                                     )
20
             NOW COMES THE PLAINTIFF by and through their attorneys to
21
      respectfully move this Honorable Court to dismiss this matter with prejudice as to
22
      plaintiff and without prejudice as to the class. No Defendant has filed either an
23
      answer or a motion for summary judgment at this time, and no Court order is
24
      necessary       pursuant        to            the              Fed.   R.    Civ.   P.
25
      Respectfully submitted this 4th Day of April, 2019,
26

27                                               By: s/Adrian R. Bacon Esq.
28
                                                       Adrian R. Bacon
                                                    Attorney for Plaintiff


                                           Notice of Dismissal - 1
     Case 2:18-cv-10045-ODW-FFM Document 12 Filed 04/04/19 Page 2 of 2 Page ID #:32




1                              CERTIFICATE OF SERVICE
2
      Filed electronically on April 4, 2019 2019, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on April 4, 2019, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9     s/ Adrian R. Bacon
10
        Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
